 



     EXHIBIT 10.3
DIRECTOR COMPENSATION
On May 4, 2006, Inter-Tel, Incorporated revised its director compensation to add
compensation policies for the advisory committee to the Board of Directors.
Inter-Tel’s complete director compensation schedule is set forth below as so
revised:

          Description   Before 5/4/06   From 5/4/06
Each regularly scheduled Board of Directors meeting attended
  $2,000   $2,000
 
   
Quarterly stipend for non-chairman committee members
  6,000   6,000
 
   
Quarterly stipend for compensation committee chairman
  6,500   6,500
 
   
Quarterly stipend for governance and nominating committee chairman
  6,500   6,500
 
   
Quarterly stipend for non-employee chairman of the board of directors
  10,500   10,500
 
   
Quarterly stipend for audit committee chairman
  10,500   10,500
 
   
Each regularly scheduled compensation committee meeting attended
  1,500   1,500
 
   
Each regularly scheduled governance and nominating committee meeting attended or
any meeting of a subcommittee thereof
  1,500   1,500
 
   
Each regularly scheduled audit committee meeting attended
  2,000   2,000
 
   
Each regularly scheduled or special advisory committee meeting, or a
subcommittee thereof, attended
  1,500   1,500
 
   
Attendance at a regularly scheduled or special meeting of the advisory
committee, or a subcommittee thereof, by non-member directors
  —   1,500
 
   
Each regularly scheduled or special meeting of a special committee of the Board
or a subcommittee thereof attended
  1,500   1,500
 
   
Each special meeting of the Board or committee of the Board, including unanimous
written consents in lieu of board meetings
  2,000   2,000
 
   
Expenses of attending Board and Committee meetings
  As incurred   As incurred
 
   
The Company also allows each director to elect to participate in the health
benefit plans each year.
  Participation   Participation
Directors are offered participation in the same plans offered to employees,
subject to payment by
  offered in Company   offered in Company
each electing director at employee participant rates, plus all applicable
co-pays and/or deductibles.
  plans   plans
 
   
 
  50% of eligible   50% of eligible
 
  tuition plus   tuition plus
Director continuing education expenses.
  expenses   expenses
 
   
Annual stock option grants to purchase shares of Common Stock, pursuant to the
Company’s Director Stock Option Plan (as amended), at the market price five
(5) business days after the date of the annual Board meeting
  7,500   7,500
 
   

 